Citation Nr: 1536012	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as bilateral hip pain, to include Paget's disease.

2.  Entitlement to service connection to chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1958 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a communication dated in October 2010, the Veteran related that he no longer wished to schedule a hearing before the Board.  As such, the Board deems the Veteran's hearing request to have been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hip disability, COPD, and hypertension were not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence provides evidence against the Veteran's diagnosed bilateral hip disability, COPD, and hypertension are related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability, to include Paget's disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he has a bilateral hip disability, COPD, and hypertension as a result of his active service.  Neither the Veteran nor his representative have every articulated a more definite theory of entitlement than the general assertion that the enumerated disorders should be service-connected because they are related to the Veteran's period of active service.  As such, the Board shall consider all theories applicable in this case.

Here, the Board notes that the Veteran's in-service herbicide exposure has been conceded by the RO in its June 2015 rating decision.  As he does not advance that his claimed conditions stem from herbicide exposure, and said conditions are not ones which are related to herbicide exposure, the Board will not consider this theory of entitlement.  There is nothing that suggests a connection on this basis. 

The Veteran's service treatment records (STRs) do not show any complaints of, of treatment for, a bilateral hip disability, COPD, or hypertension.  The Veteran's periodic medical examinations showed that he was in good health, and noted himself to be so, and that all his systems were deemed normal.  His March 1971 separation examination shows that he was healthy and had no health issues or complaints, and that no "defects" were discovered upon physical examination.  A chest X-ray performed at separation was negative (normal).        

The Veteran's post-service medical treatment records show regular complaints and treatment for a bilateral hip disability, COPD, and hypertension.  It is unclear from the records when exactly the Veteran was diagnosed with the mentioned disorders.  The records do show that the Veteran was diagnosed with a bilateral hip disability, which "look[ed] like Paget's disease of the bone," in November 2011, although has claimed a diagnosis about 20 years ago (see January 14, 2014 VA treatment note).  One of the Veteran's physicians questioned the claimed connected between the Veteran's hips pain, which he related he experienced after walking long distances (see August 19, 2008 VA treatment note), and Paget disease, which apparently did not fit the Veteran's clinical profile (see January 14, 2014 VA treatment note).   

The VA treatment records show that the Veteran started having high blood pressure around 2006-2007 (see August 19, 2008 VA treatment note), and that his blood pressure was well-controlled with medication (see March 13, 2010 VA treatment note).  

The Veteran's medical records are also replete with notations that the Veteran is a smoker, has smoked at least one pack of cigarettes a day for the past 50 years, had a history of COPD, and that his physicians recommended that he should quit smoking (which the Veteran was not interested in doing). 
 
In any event, the treatment records provide evidence against all claims, indicating problems that began years after service. 

After a review of the record, the Board concludes that entitlement to service connection for a bilateral hip disability, COPD, and hypertension is not warranted.  While the Veteran has diagnoses of the conditions, the competent and probative evidence of record does not demonstrate a nexus between the bilateral hip disability, COPD, and hypertension and his active service.  The available STRs are absent of any complaints or findings related to the disorders during active service.  The Veteran reported no such disorders, or problems which could be interpreted to be such disorders, at time of service separation.   

Further, as indicated, the record indicates that none of the physicians have found any relationship between the Veteran's active service and the post-service diagnoses of a bilateral hip disability, COPD, and hypertension.  To the contrary, his treating physicians appear to ascribe his COPD to his chronic smoking.  The records do not include any medical evidence suggestive of the etiology of the Veteran's bilateral hip disability and hypertension.  As such, the evidence does not establish the Veteran's current bilateral hip disability, COPD, and hypertension began during, or were otherwise caused by, his active duty service.

The Board has considered the Veteran's lay statements in support of his claims.  In written statements, the Veteran has stated that they believed that his bilateral hip disability, COPD, and hypertension were related to his service.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing medical disorders as complex as a bone disease, COPD, and hypertension and their etiologies, these issues fall outside the realm of common knowledge of a layperson. see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as a bilateral hip disability, COPD, and hypertension and their etiology.  The claims file does not contain any medical records linking the Veteran's disorders to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hip disability, COPD, and hypertension, that doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014).  The claims of entitlement to service connection for a bilateral hip disability, COPD, and hypertension are denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in December 2009, January 2010, and March 2011 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Board acknowledges that the Veteran has not been afforded a VA examination addressing his claimed bilateral hip disability, COPD, and hypertension and their relationship between to his active service.  No such examinations are required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 
  
With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statements suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related either to his military service or to each other are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence and in many cases significant evidence against the claim. 

Beyond this fact, the Board finds that the medical evaluations during service and VA and private treatment records provide more than enough medical evidence to address the Veteran's central contention.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claim. 

Accordingly, the Board finds that referrals for VA medical examinations are not warranted.

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a bilateral hip disability, to include Paget's disease, is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


